Robinson, J.
(dissenting). This is a personal injury suit in which, for the second time, defendants appeal from a verdict and judgment for $15,000. 41 N. D. 137, 170 N. W. 312. As stated in the former appeal, the complaint avers, and it is true, that in July, 1916, at New Rockford, North Dakota, defendant corporation owned and operated an electric light and power plant, and furnished electricity and light and power in the city of New Rockford, and at the residence of one W. J. Payne; also that the defendant J ames Rheinfrank was in charge of and had the control and management of the plant; that the plaintiff was an expert electrician in the employ of one Beaudry, and, in the line of his special business, at the direction of his employer, at the residence of Payne, he undertook to repair an electric light wire that had been burned and severed during a severe electrical storm. For that purpose, with an assistant, he went into the cellar of the Paine building, and found the electric wire burned and severed, with the two ends dangling. For protection he stood on a board, and then took hold of one end of the wire, and at the same time he, by some inadvertence, put his head in contact or close proximity to a grounded iron *69pipe so as to complete the electric current. Instantly the blue electric flames played between his head and the pipe, and held him fast until his helper ran upstairs, pulled the switch and shut off the electric current. For two weeks the plaintiff was confined to his bed. Then he passed six months in a state of convalescence and commenced to work at $50 a month. Then, in six months, his wage rate was $15 a month; then, $85 a month, then $90 and then $100. At the hazardous electrical work the salary of the plaintiff amounted to about $140 a month. He suffered from some burns on his left hand and on the crown of his head and other parts of his body, and from nervous shock and several incidental burns. His greatest loss was an injury to his right hand. He lost the ring finger, which had to be amputated, and, in part, the use of the other fingers by reason of the fact that, in healing, the fingers were permitted to grow together, with a new tissue flexing and bending them down to the palm of the hand.
On the former appeal one judge held that the verdict was excessive, and all the judges agreed on a reversal because of errors of law occurring at the trial.
The case presented is one of negligence and contributory negligence. The accident would not have happened if the primary and secondary wires leading to the Payne house had been properly fastened so as to prevent them from coming together. It would not have happened if the plaintiff had pulled the electric switch at the Payne house and shut off the current before going into the cellar, — and possibly it would not have happened had it not been for the severe electrical storm. There was a safe way and an unsafe way of doing the business, and no one knew that as well as the expert, and with such knowledge he chose to do it in the unsafe way. Of course he did not intend to incur any danger; he did not know the effect of the severe electrical storm in causing the primary and secondary wires to run together and throw all the electric current onto the cellar wires. However, it was manifest that the current had burned and severed the wires. Plainly this is a case where the loss should be apportioned between the plaintiff and the defendant, as they were both negligent. The jury found a special verdict in answer to several questions; they found that the sum necessary.to compensate the plaintiff for his damage was $15,000. Though the questions are so framed as to elicit answers in favor of plaintiff, *70defendant’s counsel has no good reason to complain, because he did not draft and submit proper questions as requested by the court. He said to the court: I am just making all the objections I can think of. It seems his purpose was not to aid the court, but to gain a reversal by some nice practice, and such practice is not to be commended by considering any of his objections. However, the record shows negligence on the part of both the plaintiff and the defendant, and it does show that plaintiff’s own negligence, or rather his lack of clear perception and presence of mind, was the proximate cause of his injury. He went into the cellar, knowing that a severe electrical storm had just occurred, and that by the excessive electric current the cellar wires had been burned and severed, and, with his bare hands, he took hold of them and inadvertently put his head against the grounded iron wire, and that was the direct and proximate cause of his injury. However, according to modern thought, he should not bear all the loss, because it is in no way possible for an ordinary man at all times to preserve his presence of mind, and to contemplate and guard against all hazards and accidents; and it is fair to presume that in doing the business it was not the purpose of the plaintiff to incur any risk or hazard. Hence, his injury was a pure accident.
At the date of the accident the plaintiff had thirty-one years; he had still thirty years of good working capacity. His actual pecuniary loss has been about $600 a year. In fairness the defendant should pay a sum sufficient to purchase for the plaintiff a life or thirty-year annuity of $600; $15,000 is excessive, because interest on that sum would be a thousand a year; $15,000 would buy a life annuity of $1,200.
The suit was brought for $15,000, so that by skill and artifice the counsel might obtain for themselves $7,500, without enduring any pain or loss or suffering, and of course common honesty would forbid them to exact such a share if they thought the plaintiff entitled to receive $15,000. At the commencement of the action the counsel unjustly served notice, claiming a lien for $7,500, and thus their excessive claims have barred the defendant from making a just settlement with the plaintiff. The attorney’s lien given by statute is for money due in the hands of the adverse party. § 6875. When money is due, the law implies a contract to pay it, and it may be recovered in an action of assumpsit But surely in case of assault and battery, libel, false impris*71onment, and personal injury, the law does not imply a promise to pay. The cause of action is not a debt, and it may not be assigned or mortgaged or liened. In the Greenleaf Case the majority decision was not well considered; it is erroneous. 30 N. D. 115, 151 N. W. 879, Ann. Cas. 1917D, 908. The statute permits an attorney to make a reasonable and fair contract in regard to his fees, but it does not permit him to exact or contract for an unreasonable fee. That is simply piratical, and the court may and should forbid any extortion by its officers. In this case the contract fee should not have exceeded $1,000. As the counsel for defendant refused to obey the orders of the court by preparing the questions for submission to the jury, it would serve him right to affirm the judgment. If he had submitted proper questions, there might have been no necessity for an appeal. It is in no way probable that the jury intended to find a verdict giving the attorneys $7,500 and the plaintiff $7,500.
This has been a vexatious and protracted suit, which should be settled without further delays and expense. The defendant should be permitted to settle the case for such sum as the plaintiff may accept, and to settle the attorneys’ fees by paying to the clerk of the court for them a sum not exceeding $1,000. Neither party should recover any costs on this appeal.